Title: From George Washington to the New Jersey Legislature, 4 December 1789
From: Washington, George
To: New Jersey Legislature


          
            Gentlemen,
            [New York, c.4 Dec. 1789]
          
          In replying to the flattering and affectionate address, with which you are pleased to honor me, I confess a want of expression to convey the grateful sentiments which it inspires—You will do justice to those sentiments by believing that they are founded in sincere regard and respectful esteem.
          The opportunities which were afforded me, in the trying vicissitudes of our arduous struggle, to remark the generous spirit which animated the exertions of your citizens, have impressed a remembrance of their worth, which no length of time or change of circumstance can efface. To the gallantry and firmness of their efforts in the field, they have added the wisdom and liberality of distinguished patriotism in council—appreciating, with judicious discernment, the blessings of that independence, which their efforts contributed to establish, they were unanimously agreed to secure and perpetuate them by adopting a Constitution, which promises equal and efficient protection to the privileges of confederated America.
          The assurance now given by your honorable Body, to support the federal system, is a renewed proof of the estimation in which it is held, and a happy indication of the beneficial effects already experienced, and hereafter expected to flow, from its operations—As such it is to me peculiarly grateful, and must be so to every citizen of the Union, whose wish is private prosperity and public honor—Allow me, Gentlemen, to assure you of every endeavor on my part, to promote these desirable objects.
          In making my acknowledgements for the favorable opinions you express of my military conduct, as it reflected the observance of civil-rights, it is justice to assign great merit to the temper of those citizens, whose estates were more immediately the scene of warfare—Their personal services were rendered without constraint, and the derangement of their affairs submitted to without dissatisfaction—It was the triumph of patriotism over personal consideration, and our present enjoyment of peace and freedom reward the sacrifice.
          Imploring a continuance of these enjoyments to our country, and individual happiness to the citizens, who procured them, I offer up a sincere prayer for you, Gentlemen, and your constituents.
          
            Go: Washington
          
        